DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-18 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-18 are objected as being allowable if claims overcome the Double Patenting Rejection and claim objections.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-18 of the U.S. Patent No. 10,621,250.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-18 of the instant application and claims 1-18 of the U.S. Patent No. 10,621,250 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 10,621,250.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,621,250.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 10,621,250 is that the method claims of the instant application are broader to the method claims of the U.S. Patent No. 10,621,250.
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of the U.S. Patent No. 10,621,250.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 17 of the instant application and claim 10 of the U.S. Patent No. 10,621,250 is that the claims of the instant application are 
Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of the U.S. Patent No. 10,621,250.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 18 of the instant application and claim 18 of the U.S. Patent No. 10,621,250 is that the claims of the instant application are broader to the claims of the U.S. Patent No. 10,621,250. 


Claims Comparison Table
Instant Application:
16/846,757
U.S. Patent No. 10,621,250 B2
(common inventive entity and assignee)
Claim 1:
A computer-implemented method of notifying a user of relevant content, the computer-implemented method comprising: determining a relevancy score that indicates a predicted interest of a user in consuming a media content item; determining a notification score that describes one or more activities of the user at a current time; responsive to determining to notify the user of the 

Claim 1:
A computer-implemented method of notifying a user of relevant content, comprising: receiving relevancy information describing a relevance of a digital content item to the user; calculating a relevancy score that indicates a predicted interest of the user in consuming the digital content item based on the relevancy information; determining, responsive to the relevancy score, whether to notify the user of the digital content item; responsive to determining to notify the user, inferring from activities of the user a time when the user is favorably disposed to consume the digital content item, wherein the inferring includes calculating a notification score that describes one or more activities of the user at a current time; identifying a plurality of notification types supported by a client device; selecting a notification type of the plurality of notification types responsive to the relevancy information, wherein selecting the notification type includes combining the relevancy score and the notification score to produce a type score normalized between a lowest value and a highest value and selecting the notification type based on the type score; and sending a message having the selected notification type to the client device used by the user at the time when the user is favorably disposed to consume the digital content item to notify the user of the digital content item.

The computer-implemented method of claim 1, further comprising receiving relevancy information describing a relevance of the media content item to the user, wherein the relevancy score is determined based on the relevancy information.
Claim 1:
A computer-implemented method of notifying a user of relevant content, comprising: receiving relevancy information describing a relevance of a digital content item to the user; calculating a relevancy score that indicates a predicted interest of the user in consuming the digital content item based on the relevancy information; determining, responsive to the relevancy score, whether to notify the user of the digital content item; responsive to determining to notify the user, inferring from activities of the user a time when the user is favorably disposed to consume the digital content item, wherein the inferring includes calculating a notification score that describes one or more activities of the user at a current time; identifying a plurality of notification types supported by a client device; selecting a notification type of the plurality of 

The computer-implemented method of claim 2, wherein receiving relevancy information comprises: observing searches conducted by the user for content that matches search criteria; detecting an arrival of new content that satisfies the search criteria; and identifying the new content as the media content item.
Claim 2:
The method of claim 1, wherein receiving relevancy information comprises: observing searches conducted by the user for content that matches search criteria; detecting an arrival of new content that satisfies the search criteria; and identifying the new content as the digital content item.

The computer-implemented method of claim 2, wherein the relevancy score is calculated from a plurality of weighted signals derived from the relevancy information.

Claim 3:
The method of claim 1, wherein the relevancy score is calculated from a plurality of weighted signals derived from the relevancy information and wherein determining whether to notify the user of the digital content item comprises comparing the relevancy score to a threshold and determining to notify the user of the digital content item responsive to the comparison of the relevancy score to the threshold.
Claim 5:
The computer-implemented method of claim 4, further comprising: comparing the relevancy score to a threshold; and determining to notify the user of the media content item based on the comparison of the relevancy score to the threshold.
Claim 3:
The method of claim 1, wherein the relevancy score is calculated from a plurality of weighted signals derived from the relevancy information and wherein determining whether to notify the user of the digital content item comprises comparing the relevancy score to a threshold and determining to notify the user of the digital content item responsive to the comparison of the relevancy score to the threshold.

The computer-implemented method of claim 2, wherein calculating the relevancy score comprises: training a statistical classifier using training data representing known relevance of content to users; and applying the trained statistical classifier to the relevancy information to produce the relevancy score.
Claim 4:
The method of claim 3, wherein calculating the relevancy score comprises: training a statistical classifier using training data representing known relevance of content to users; and applying the trained statistical classifier to the relevancy information to produce the relevancy score.
Claim 7:
The computer-implemented method of claim 1, wherein selecting a notification type comprises associating each of the plurality of notification types to a different band of values between the lowest value and the highest value, wherein the notification type is selected based on a band of values in which the type score is located.
Claim 9:
The method of claim 1, wherein selecting a notification type comprises: associating each of the plurality of notification types to a different band of values between the lowest value and the highest value, wherein the notification type is selected based on a band of values in which the type score is located.
Claim 8:
The computer-implemented method of claim 1, further comprising inferring, 
Claim 1:
A computer-implemented method of notifying a user of relevant content, comprising: responsive to determining to notify the user, inferring from activities of the user a time when the user is favorably disposed to consume the digital content item, wherein the inferring includes calculating a notification score that describes one or more activities of the user at a current time; identifying a plurality of notification types supported by a client device; selecting a notification type of the plurality of notification types responsive to the relevancy information, wherein selecting the notification type includes combining the relevancy score and the notification score to produce a type score normalized between a lowest value 

The computer-implemented method of claim 8, wherein inferring from activities of the user a time when the user is favorably disposed to consume the media content item comprises: receiving user activity information from the client device that describes one or more activities of the user at the current time; and deriving a plurality of signals from the user activity information, wherein the notification score is calculated from a weighted combination of the plurality of signals, the notification score indicating whether the current 
Claim 5:
The method of claim 1, wherein inferring from activities of the user a time when the user is favorably disposed to consume the digital content item comprises: receiving user activity information from the client device that describes one or more activities of the user at a current time; deriving a plurality of signals from the user activity information, wherein the notification score is calculated from a weighted combination of the plurality of signals, the notification score indicating whether the current time is a good time to notify the user; comparing the notification 

The computer-implemented method of claim 9, further comprising: comparing the notification score to a threshold; and inferring that the user is favorably disposed to consume the media content item at the current time responsive to the comparison of the notification score to the threshold.
Claim 5:
The method of claim 1, wherein inferring from activities of the user a time when the user is favorably disposed to consume the digital content item comprises: receiving user activity information from the client device that describes one or more activities of the user at a current time; deriving a plurality of signals from the user activity information, wherein the notification score is calculated from a weighted combination of the plurality of signals, the notification score indicating whether the current time is a good time to notify the user; comparing the notification score to a threshold; and inferring that the user is favorably disposed to consume the digital content item at the current time responsive to the comparison of the notification score to the threshold.

The computer-implemented method of claim 1, further comprising recalculating the notification score on a periodic basis.
Claim 6:
The method of claim 5, further comprising recalculating the notification score on a periodic basis.
Claim 12:
The computer-implemented method of claim 1, further comprising identifying the plurality of notification types supported by the client device.
Claim 1:
A computer-implemented method of notifying a user of relevant content, comprising: receiving relevancy information describing a relevance of a digital content item to the user; calculating a relevancy score that indicates a predicted interest of the user in consuming the digital content item based on the relevancy information; determining, responsive to the relevancy score, whether to notify the user of the digital content item; responsive to determining to notify the user, inferring from activities of the user a time when the user is favorably disposed to consume the digital content item, wherein the inferring includes calculating a notification identifying a plurality of notification types supported by a client device; selecting a notification type of the plurality of notification types responsive to the relevancy information, wherein selecting the notification type includes combining the relevancy score and the notification score to produce a type score normalized between a lowest value and a highest value and selecting the notification type based on the type score; and sending a message having the selected notification type to the client device used by the user at the time when the user is favorably disposed to consume the digital content item to notify the user of the digital content item.

The computer-implemented method of claim 1, wherein the type score is normalized between a lowest value and a highest value.
Claim 1:
A computer-implemented method of notifying a user of relevant content, comprising: receiving relevancy information describing a relevance of a digital content item to the user; calculating a relevancy score that produce a type score normalized between a lowest value and a highest value and selecting the notification type based on the type score; and sending a message having the selected notification 

The computer-implemented method of claim 1, wherein sending the message to a client device associated with the user comprises identifying a plurality of client devices associated with the user.
Claim 8:
The method of claim 1, wherein sending a message to a client device used by the user comprises: identifying a plurality of client devices used by the user; detecting activation of a first client device of the plurality of client devices on which the user consumes content; and sending a message to a second client device of the plurality of client devices responsive to detecting activation of the first client device.
Claim 15:
The computer-implemented method of claim 14, wherein the client device is selected from the plurality of client devices based on which the user is likely to consume the media content item.
Claim 7:
The method of claim 1, wherein sending a message to a client device used by the user comprises: identifying a plurality of client devices used by the user; selecting a client device of the plurality of client devices on which the user is likely to consume the digital content item; and sending the 

The computer-implemented method of claim 14, further comprising: detecting activation of a first client device of the plurality of client devices on which the user consumes content; and sending a message to a second client device of the plurality of client devices responsive to detecting activation of the first client device.
Claim 8:
The method of claim 1, wherein sending a message to a client device used by the user comprises: identifying a plurality of client devices used by the user; detecting activation of a first client device of the plurality of client devices on which the user consumes content; and sending a message to a second client device of the plurality of client devices responsive to detecting activation of the first client device.
Claim 17:
A system for notifying a user of relevant content, the system comprising: a hardware processor that is configured to: determine a relevancy score that indicates a predicted interest of a user in consuming a media content item; determine a notification score that describes one or more activities of the user at a current time; responsive to 
Claim 10:
A computer system for notifying a user of relevant content, comprising: a computer processor for executing computer program instructions; a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform steps comprising: receiving relevancy information describing a relevance of a digital calculating a relevancy score that indicates a predicted interest of the user in consuming the digital content item based on the relevancy information; determining, responsive to the relevancy score, whether to notify the user of the digital content item; responsive to determining to notify the user, inferring from activities of the user a time when the user is favorably disposed to consume the digital content item, wherein the inferring includes calculating a notification score that describes one or more activities of the user at a current time; and identifying a plurality of notification types supported by a client device; selecting a notification type of the plurality of notification types responsive to the relevancy information, wherein selecting the notification type includes combining the relevancy score and the notification score to produce a type score normalized between a lowest value and a highest value sending a message having the selected notification type to the client device used by the user at the time when the user is favorably disposed to consume the digital content item to notify the user of the digital content item.

A non-transitory computer-readable medium storing computer program instructions executable to perform steps comprising: determining a relevancy score that indicates a predicted interest of a user in consuming a media content item; determining a notification score that describes one or more activities of the user at a current time; responsive to determining to notify the user of the media content item, selecting a notification type from a plurality of notification types based on a type score the combines the relevancy score and the notification score; and sending a 
Claim 18:
A non-transitory computer-readable medium storing computer program instructions executable to perform steps comprising: receiving relevancy information describing a relevance of a digital content item to the user; calculating a relevancy score that indicates a predicted interest of the user in consuming the digital content item based on the relevancy information; determining, responsive to the relevancy score, whether to notify the user of the digital content item; responsive to determining to notify the user, inferring from activities of the user a time when the user is favorably disposed to consume the digital content item, wherein the inferring includes calculating a notification score that describes one or more activities of the user at a current time; identifying a plurality of notification types supported by a client device; selecting a notification type of the plurality of notification types responsive to the relevancy information, wherein selecting the notification type includes combining the relevancy score and the notification score to produce a type score normalized between a lowest value and a highest value and selecting the notification type based on the type score; and sending a message having the selected notification type to the client device used by the user at the time when the user is favorably disposed to consume the digital content item to notify the user of the digital content item.




Claim Objections

Claims 1, 17, and 18 are objected to because of the following informalities: lack of terminology consistency

Claim 1, line 8, recites “type score the combines the relevancy score” and should be changed to -- type score [[the]] that combines the relevancy score --.  Similar changes are suggested for subsequent claims.

Appropriate correction is required.

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.

Patil et al. (2012/0278824) discloses a computer-implemented method of notifying a user of relevant content, the computer-implemented method comprising: determining a relevancy score that indicates a predicted interest of a user in consuming a media content item; determining a notification score that describes one or more activities of the user at a current time; and responsive to determining to notify the user of the media content item, selecting a notification type from a plurality of notification types. 

However, the prior art of record fails to teach or suggest the plurality of 


Similar limitations are present with independent claims 17 and 18. Therefore, Claims 1 and 17-18 are allowed because of the combination of other limitations and the limitations listed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
09/20/2021